Citation Nr: 1744775	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  13-34 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a ventral hernia, to include as secondary to service-connected right groin injury. 

2.  Entitlement to service connection for seizures, to include as secondary to the service-connected major depressive disorder. 

3.  Entitlement to service connection for pain in the upper extremities, to include as secondary to the service-connected right distal fibula. 

4.  Entitlement to service connection for pain in the lower extremities, to include as secondary to the service-connected right groin injury. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to May 1984, from April 1985 to March 1998 and from September 1998 to February 1999.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of June 2010 and May 2015 rating decisions of Regional Offices (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in October 2016 regarding the issues entitlement to service connection for seizures, to include as secondary to service-connected major depressive disorder, entitlement to service connection for pain in the upper extremities, to include as secondary to service-connected right distal fibula and entitlement to service connection for pain in the lower extremities, to include as secondary to service-connected right groin injury.  A transcript of the hearing is in the Veteran's file.  The ventral hernia issue arose later, with no hearing requested in the March 2017 Substantive Appeal.

All issues are REMANDED to the Agency of Original Jurisdiction (AOJ).





REMAND

With regard to the claim of service connection for a ventral hernia, the Veteran now contends that his claimed disability is attributable to his service-connected groin injury.  The Veteran was afforded a VA examination in November 2016.  The Veteran was diagnosed with ventral hernia.  He reported that he carried a 40 pound ruck sack while in service.  He stated that he stepped in a foxhole and "pulled" his entire right side and experienced pain.  He stated that his "stomach pull never went away."  It was noted that he had undergone ventral hernia surgery in 2014.  The VA examiner opined that the claimed condition was less likely than not proximately due to or the result of the Veteran's service connected condition.  The VA examiner stated that the two conditions are not medically related.  The claimed disorder was a separate entity entirely from the service connected condition and unrelated to it.  The VA examiner noted that medical literature did not support a medical relationship.  A nexus had not been established.  While the AOJ did obtain a medical opinion concerning a relationship linking the claimed condition to his service-connected groin injury, the opinion did not address whether the Veteran's claimed ventral hernia disability was aggravated by the service-connected groin injury.  Therefore, an additional VA medical opinion is needed.  Id.  

With regard to the Veteran's claim for service connection for seizures, to include as secondary to service-connected major depressive disorder, post service VA treatment records dated in April 2010 show that the Veteran complained of experiencing seizures for about a year.  A VA treatment record dated in January 2012 reflects that the Veteran was taking medication for his claimed seizure disability.  At the Veteran's October 2016 videoconference hearing, he reported that his seizures first began 6 to 7 years ago.  He noted that he had 1 to 2 seizures per month.  The Veteran noted that he experienced seizures due to the stress that he was under.  In view of the above, a VA examination is needed to address the medical issues raised by the theory of entitlement.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159 (c)(4)(i).   

With regard to the Veteran's claim for service connection for pain in the upper extremities, to include as secondary to service-connected right distal fibula, the initial claim was noted as service connection for pain in the upper extremities, to include as secondary to service-connected major depressive disorder.  In the notice of disagreement, the Veteran indicated that the pain in his upper extremities was due to his right distal fibula.  An August 2010 VA treatment record notes a complaint of right shoulder pain.  At the Veteran's October 2016 videoconference hearing, he reported that his right shoulder injury was due to his right ankle.  He noted that because his ankle was weak, it had given out and he had fallen.  He noted that his shoulder was sore and painful.  A review of the records shows that the Veteran has not been afforded a VA examination to determine whether his claimed upper extremity disability is related to his to service-connected right distal fibula.  Accordingly, a VA examination is necessary to decide this claim.  See McLendon v. Nicholson, supra.

With regard to the Veteran's claim for service connection for pain in the lower extremities, to include as secondary to service-connected right groin injury, the initial claim was noted as service connection for pain in the upper extremities, to include as secondary to service-connected major depressive disorder.  In the notice of disagreement, the Veteran indicated that the pain in his lower extremities was due to his right distal fibula.  Subsequently, in his substantive appeal, the Veteran noted that his lower extremities pain was due to his right groin injury.  A VA treatment record dated in March 2003 notes right lower extremity pain.  At the Veteran's October 2016 videoconference hearing, he reported that his lower extremity pain was due to his groin.  Again, a VA examination, is necessary per  McLendon.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records not already associated with the claims file since May 2017

2.  Return the Veteran's claim folder to the examiner that provided the November 2016 VA medical opinion for an addendum opinion.  If an additional examination is necessary, one should be scheduled.  If the prior examiner is not available, the file must be forwarded to another examiner to obtain the requested opinion. 

The examiner is to provide an opinion as to the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's ventral hernia was caused or aggravated (permanently increased in severity beyond the natural progress of the condition) by the Veteran's service-connected groin injury?  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's ventral hernia found prior to aggravation and the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Schedule the Veteran for an appropriate VA examination by an appropriate professional to determine the nature and etiology of any seizure disability found upon examination.  The entire electronic claims file must be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner is asked to specifically address the following questions:

a) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed seizure disability was caused by the Veteran's service-connected major depressive disorder?

b) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed seizure disability was aggravated (permanently increased in severity beyond the natural progress of the condition) by the Veteran service-connected major depressive disorder?  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's seizure disability prior to aggravation by the service-connected major depressive disorder.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Thereafter, schedule the Veteran for a VA medical examination by an appropriate medical professional to determine the nature and etiology of any upper extremity and lower extremity disabilities that may be present.  The entire electronic claims file must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies. 

For the two claimed disorders, the examiner is asked to specifically address the following questions:

Upper extremities 

a) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed upper extremity disability was caused by the Veteran's service-connected right distal fibula disability?

b) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed upper extremity disability was aggravated (permanently increased in severity beyond the natural progress of the condition) by the Veteran's service-connected right distal fibula disability?  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's upper extremity disability prior to aggravation by the service-connected right distal fibula disability.

Lower extremities 

a) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed lower extremity disability was caused by the Veteran's service-connected right groin injury?

b) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed lower extremity disability was aggravated (permanently increased in severity beyond the natural progress of the condition) by the Veteran's the service-connected right groin injury?  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's lower extremity disability prior to aggravation by the service-connected right groin injury.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  Finally, readjudicate the issues on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


